While there are eight assignments of error noted in the record, the appellant has only presented authorities and argument as to the 7 and 8, thus waiving all others.
Having read the charge made the basis of assignment of error 8, and considered the same in connection with the court's oral charge as a whole, we find no difficulty in reaching the conclusions that this refused written charge is substantially covered by the court in his oral charge. Not in hæc verba, but in substance and fully, the trial court gave to the jury instructions covering this proposition.
The principle of law laid down in the many adjudicated cases in this and other states that, "Where particular evidence is offered for a particular and limited purpose, collateral to the main issue, * * * parties have a right to have its proper function and its limited operation presented to the jury by an appropriate instruction," is announced in Birmingham Ry., L. 
P. Co. v. Glenn, 179 Ala. 263, 60 So. 111. But such charges may not assume a fact to have been proven which would tend to impeach the witness. In the charge made the basis of assignment 7 and here under consideration, it was assumed that the fact had been established by evidence that some or all of the witnesses had damage suits pending against the defendant growing out of the same facts. Whether such witnesses had such suits pending or not was a question which was properly to be determined by the jury, and a charge assuming such fact was an invasion of the jury's province and was misleading. In the two charges quoted in Birmingham Ry., L.  P. Co. v. Glenn, supra, the determination of the fact of interest was left to the jury and in that particular these charges differ from the charge here under consideration. Edwards v. State, 205 Ala. 160,87 So. 179.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 339